In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00007-CR
______________________________


THOMAS GREGORY ALEXANDER, Appellant
Â 
V.
Â 
THE STATE OF TEXAS, Appellee


Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

On Appeal from the 71st Judicial District Court
Harrison County, Texas
Trial Court No. 03-0239X


Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 



Before Morriss, C.J., Ross and Carter, JJ.
Opinion by Chief Justice Morriss


O P I N I O N
Â Â Â Â Â Â Â Â Â Â Â Â A confrontation occurred when Thomas Gregory Alexander emerged from the back door of
Johnnie Fancher's home, holding Fancher's shotgun, while Fancher, who had just returned home with
his grandson, Wesley Browning,
 approached the home's back steps, intending to enter.  Witnesses
agreed that Alexander then directed Fancher to move away from the steps and to go over to Fancher's
truck, that Fancher complied, and that shortly thereafter Alexander fled the scene in his own truck. 
The testimony conflicts concerning the extent to which Alexander threatened Fancher.  That
conflicting testimony is central to this appeal.
Â Â Â Â Â Â Â Â Â Â Â Â According to Fancher, Alexander aimed Fancher's shotgun at him and threatened to shoot
him if he did not back up and get out of Alexander's way.  According to Alexander, he held Fancher's
shotgun and told Fancher to go over by Fancher's truck, but did not point the gun at Fancher or
Browning or threaten them with it.  Fancher complied, and Alexander left.
Â Â Â Â Â Â Â Â Â Â Â Â From this incident, Alexander pled guilty to a charge of burglary of a habitation, was
convicted of a second charge, aggravated robbery, and was sentenced to twenty years' confinement
on each charge, to run concurrently.
Â Â Â Â Â Â Â Â Â Â Â Â Alexander asserts on appeal that the trial court, trying the aggravated robbery charge, erred
in failing to instruct the jury on an allegedly lesser-included offense of deadly conduct and that the
evidence is legally and factually insufficient to sustain his conviction.  We affirm.
No Lesser-Included Instruction Required
Â Â Â Â Â Â Â Â Â Â Â Â Alexander was tried for aggravated robbery, an offense defined by Section 29.03 of the Texas
Penal Code.  See Tex. Pen. Code Ann. Â§ 29.03 (Vernon 2003).  He asserts the jury should have been
instructed on deadly conduct, defined by SectionÂ 22.05 of the Texas Penal Code, as a lesser-included
offense.  See Tex. Pen. Code Ann. Â§ 22.05 (Vernon 2003).  We disagree, because deadly conduct
is not a lesser-included offense to aggravated robbery, as charged in this case.
Â Â Â Â Â Â Â Â Â Â Â Â Deadly conduct would be a lesser-included offense to aggravated robbery only if "it is
established by proof of the same or less than all the facts required to" prove aggravated robbery. 
Tex. Code Crim. Proc. Ann. art. 37.09 (Vernon 1981).  We therefore compare the elements of each
offense to determine if the elements of deadly conduct fit within the elements of aggravated robbery.
Â Â Â Â Â Â Â Â Â Â Â Â In the manner Alexander was charged, the elements of aggravated robbery were that, "in the
course of committing theft" of Fancher's shotgun "and with intent to obtain or maintain control of"
the shotgun, Alexander "intentionally or knowingly threaten[ed] or place[d]" Fancher "in fear of
imminent bodily injury or death," while he "use[d] or exhibit[ed] a deadly weapon."  See Tex. Pen.
Code Ann. Â§Â§ 29.02, 29.03 (Vernon 2003).  By contrast, the elements of deadly conduct would be
that Alexander "recklessly
 engage[d] in conduct that place[d]" Fancher "in imminent danger of
serious bodily injury."  See Tex. Pen. Code Ann. Â§ 22.05.
Â Â Â Â Â Â Â Â Â Â Â Â In this case at least, deadly conduct cannot be a lesser-included offense of aggravated
robbery, because at least one element of proof that would be required to establish deadly conduct is
not among the facts that must be proved to establish aggravated robbery.  Deadly conduct requires
proof of actual imminent danger of serious bodily injury, while robbery and aggravated robbery
require proof of fear of bodily injury or death, or proof of a threat.  Proof of actual imminent danger
is required to prove deadly conduct, but not to establish robbery or aggravated robbery.  Because the
proof required to establish deadly conduct is not "established by proof of the same or less than all
the facts required to" prove aggravated robbery, Tex. Code Crim. Proc. Ann. art. 37.09, deadly
conduct is not a lesser-included offense of the charged offense of aggravated robbery.
Â Â Â Â Â Â Â Â Â Â Â Â Since deadly conduct is not a lesser-included offense here, no instruction on deadly conduct
as a lesser-included offense was required.  The trial court was correct in overruling Alexander's
request for that instruction.  We overrule this point of error.
Evidence Legally and Factually Sufficient
Â Â Â Â Â Â Â Â Â Â Â Â Alexander argues the evidence is legally and factually insufficient to sustain his conviction. 
He says there is no evidence to show he knew the shotgun was loaded or that he sought to threaten
or place Fancher in fear of imminent bodily injury or death.  We find the evidence both legally and
factually sufficient.
Â Â Â Â Â Â Â Â Â Â Â Â In reviewing the legal sufficiency of the evidence to support a conviction, we view all the
evidence in the light most favorable to the verdict.  Cardenas v. State, 30 S.W.3d 384, 389â90 (Tex.
Crim. App. 2000).  The critical inquiry is whether, after so viewing the evidence, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.  Id.
Â Â Â Â Â Â Â Â Â Â Â Â When reviewing a challenge to the factual sufficiency of the evidence to support the
conviction, we must determine whether, considering all the evidence in a neutral light, the jury was
rationally justified in finding guilt beyond a reasonable doubt.  Zuniga v. State, No. 539-02, 2004
Tex. Crim. App. LEXIS 668, at *20 (Tex. Crim. App. Apr. 21, 2004).  There are two conditions
under which we may find the evidence to be factually insufficient.  First, if the evidence supporting
the verdict, considered alone, is too weak to support the jury's finding of guilt beyond a reasonable
doubt, then we must find the evidence insufficient.  Id.  Second, ifâwhen we weigh the evidence
supporting and contravening the convictionâwe conclude the contrary evidence is strong enough
that the State could not have met its burden of proof, we must find the evidence insufficient.  Id. 
"Stated another way, evidence supporting guilt can 'outweigh' the contrary proof and still be factually
insufficient under a beyond-a-reasonable-doubt standard."  Id.  If the evidence is factually
insufficient, then we must reverse the judgment and remand for a new trial.  Clewis v. State, 922
S.W.2d 126, 135 (Tex. Crim. App. 1996).
Â Â Â Â Â Â Â Â Â Â Â Â The jury alone judges the credibility of witnesses, the weight to be given their testimony, and
the reconciliation of evidentiary conflicts.  Whitaker v. State, 977 S.W.2d 595, 598 (Tex. Crim. App.
1998).
Â Â Â Â Â Â Â Â Â Â Â Â Fancher testified Alexander aimed the shotgun at him and threatened to shoot him if he did
not get out of Alexander's way of escape.  Fancher also testified he kept the gun loaded and had no
reason to doubt that Alexander knew it was loaded.  Browning corroborated Fancher's testimony,
with the exception of the loaded gun.  Todd Smith, an investigator with the Harrison County Sheriff's
Office, testified that, when the shotgun was recovered, it was fully loaded with three shells, one in
the chamber ready to fire, and two in the magazine.  Smith also testified he did not know when the
gun had been loaded. 
Â Â Â Â Â Â Â Â Â Â Â Â Alexander testified he burglarized Fancher's home and took some old coins and a shotgun. 
Alexander denied pointing the shotgun at Fancher, but acknowledged that, while Alexander held the
shotgun, he directed Fancher to move over beside Fancher's truck.  Alexander also confirmed that
Fancher was probably coming to remove Alexander from Fancher's house, that the two faced each
other at the rear of the house, and that Fancher let him go probably because Alexander had the
shotgun in his possession, but again denied pointing the shotgun at Fancher.  Alexander admitted
that he exhibited the shotgun, that it is a deadly weapon, and that he supposes Fancher was afraid
of his actions.  Alexander denied the shotgun was loaded.  Alexander indicated he supposed Fancher
would have stopped him from getting away except for Alexander having the shotgun.  Alexander
denied that he used the shotgun to try to escape or that he aimed it at anyone, but acknowledged that,
had he been in Fancher's shoes, he would have been scared. 
Â Â Â Â Â Â Â Â Â Â Â Â While there is conflicting evidence about whether the gun was loaded and the extent to which
there was a threat made or implied by Alexander, the jury was entitled to resolve those conflicts and
make reasonable inferences from the above evidence.  Therefore, we find the evidence is legally and
factually sufficient to support the conviction.
Â Â Â Â Â Â Â Â Â Â Â Â We affirm the trial court's judgment.
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Josh R. Morriss, III
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Chief Justice

Date Submitted:Â Â Â Â Â Â Â Â Â Â June 9, 2004
Date Decided:Â Â Â Â Â Â Â Â Â Â Â Â Â July 1, 2004

Publish

ottom:.0001pt;
	mso-pagination:none;
	tab-stops:center 3.25in right 6.5in;
	mso-layout-grid-align:none;
	text-autospace:none;
	font-size:12.0pt;
	font-family:Shruti;
	mso-fareast-font-family:"Times New Roman";
	mso-fareast-theme-font:minor-fareast;
	mso-bidi-font-family:"Times New Roman";}
p.MsoFooter, li.MsoFooter, div.MsoFooter
	{mso-style-priority:99;
	mso-style-link:"Footer Char";
	margin:0in;
	margin-bottom:.0001pt;
	text-align:justify;
	text-justify:inter-ideograph;
	mso-pagination:widow-orphan;
	tab-stops:center 3.25in right 6.5in;
	font-size:12.0pt;
	font-family:"Times New Roman","serif";
	mso-fareast-font-family:Calibri;
	mso-fareast-theme-font:minor-latin;}
p.MsoAcetate, li.MsoAcetate, div.MsoAcetate
	{mso-style-noshow:yes;
	mso-style-priority:99;
	mso-style-link:"Balloon Text Char";
	margin:0in;
	margin-bottom:.0001pt;
	mso-pagination:none;
	mso-layout-grid-align:none;
	text-autospace:none;
	font-size:8.0pt;
	font-family:"Tahoma","sans-serif";
	mso-fareast-font-family:"Times New Roman";
	mso-fareast-theme-font:minor-fareast;
	mso-bidi-font-family:Tahoma;}
span.BalloonTextChar
	{mso-style-name:"Balloon Text Char";
	mso-style-noshow:yes;
	mso-style-priority:99;
	mso-style-unhide:no;
	mso-style-locked:yes;
	mso-style-link:"Balloon Text";
	mso-ansi-font-size:8.0pt;
	mso-bidi-font-size:8.0pt;
	font-family:"Tahoma","sans-serif";
	mso-ascii-font-family:Tahoma;
	mso-hansi-font-family:Tahoma;
	mso-bidi-font-family:Tahoma;}
span.FootnoteTextChar
	{mso-style-name:"Footnote Text Char";
	mso-style-noshow:yes;
	mso-style-priority:99;
	mso-style-unhide:no;
	mso-style-locked:yes;
	mso-style-link:"Footnote Text";
	mso-ansi-font-size:10.0pt;
	mso-bidi-font-size:10.0pt;
	font-family:"Times New Roman","serif";
	mso-ascii-font-family:"Times New Roman";
	mso-fareast-font-family:Calibri;
	mso-fareast-theme-font:minor-latin;
	mso-hansi-font-family:"Times New Roman";}
span.FooterChar
	{mso-style-name:"Footer Char";
	mso-style-priority:99;
	mso-style-unhide:no;
	mso-style-locked:yes;
	mso-style-link:Footer;
	mso-ansi-font-size:12.0pt;
	mso-bidi-font-size:12.0pt;
	font-family:"Times New Roman","serif";
	mso-ascii-font-family:"Times New Roman";
	mso-fareast-font-family:Calibri;
	mso-fareast-theme-font:minor-latin;
	mso-hansi-font-family:"Times New Roman";
	mso-bidi-font-family:"Times New Roman";}
span.HeaderChar
	{mso-style-name:"Header Char";
	mso-style-noshow:yes;
	mso-style-priority:99;
	mso-style-unhide:no;
	mso-style-locked:yes;
	mso-style-link:Header;
	mso-ansi-font-size:12.0pt;
	mso-bidi-font-size:12.0pt;
	font-family:Shruti;
	mso-ascii-font-family:Shruti;
	mso-hansi-font-family:Shruti;
	mso-bidi-font-family:"Times New Roman";}
.MsoChpDefault
	{mso-style-type:export-only;
	mso-default-props:yes;
	mso-ascii-font-family:Calibri;
	mso-ascii-theme-font:minor-latin;
	mso-fareast-font-family:"Times New Roman";
	mso-fareast-theme-font:minor-fareast;
	mso-hansi-font-family:Calibri;
	mso-hansi-theme-font:minor-latin;
	mso-bidi-font-family:"Times New Roman";
	mso-bidi-theme-font:minor-bidi;}
.MsoPapDefault
	{mso-style-type:export-only;
	margin-bottom:10.0pt;
	line-height:115%;}
 /* Page Definitions */
 @page
	{mso-page-border-surround-header:no;
	mso-page-border-surround-footer:no;
	mso-footnote-separator:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") fs;
	mso-footnote-continuation-separator:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") fcs;
	mso-endnote-separator:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") es;
	mso-endnote-continuation-separator:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") ecs;}
@page WordSection1
	{size:8.5in 11.0in;
	margin:1.0in 1.0in 1.0in 1.0in;
	mso-header-margin:1.0in;
	mso-footer-margin:1.0in;
	mso-even-header:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") eh1;
	mso-header:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") h1;
	mso-even-footer:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") ef1;
	mso-footer:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") f1;
	mso-first-header:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") fh1;
	mso-first-footer:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") ff1;
	mso-paper-source:0;}
div.WordSection1
	{page:WordSection1;}
@page WordSection2
	{size:8.5in 11.0in;
	margin:2.0in 1.0in 1.0in 1.0in;
	mso-header-margin:2.0in;
	mso-footer-margin:1.0in;
	mso-even-header:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") eh1;
	mso-header:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") h1;
	mso-even-footer:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") ef1;
	mso-footer:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") f2;
	mso-first-header:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") fh1;
	mso-first-footer:url("6-11-044-CR%20Ex%20parte%20Abdullah%20Opinion%20mtd_files/header.htm") ff1;
	mso-paper-source:0;}
div.WordSection2
	{page:WordSection2;}
-->

















Â 
Â 
Â 
Â 
Â 
Â 
Â 
Â 
Â 
 In
The
                         Court
of Appeals
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Sixth
Appellate District of Texas at Texarkana
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________________________
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  No.
06-11-00044-CR
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________________________
Â 
Â 
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  EX
PARTE:Â  ZAKEE KALEEM ABDULLAH
Â 
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  On Appeal
from the 202nd Judicial District Court
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Bowie
County, Texas
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â  Trial Court No. 11F0009-202
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â 
Â 
Â 
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Before
Morriss, C.J., Carter and Moseley, JJ.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Memorandum
Opinion by Chief Justice Morriss
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  




Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  MEMORANDUM
OPINION
Â 
Â Â Â Â Â Â Â Â Â Â Â  Zakee Kaleem Abdullah has filed two
appeals, both from orders by a trial court denying the full relief sought in
his application for writ of habeas corpus.Â 
In this case, he was indicted for the criminal offense of holding
himself out as a lawyer, although not licensed to practice law.Â  In the companion case, he was indicted for
stealing between $1,500.00 and $20,000.00 from an individual.Â Â  Abdullah states that bail was set at
$10,000.00 on the present offense, at $50,000.00 on the companion prosecution,
and that he was also subject to a parole hold which caused his continued
incarceration.Â  
Â Â Â Â Â Â Â Â Â Â Â  In both cases, Abdullah is
representing himself.Â  Abdullah has filed
a single brief for both appeals, raising the same issues and seeking relief for
the same reasons. 
Â Â Â Â Â Â Â Â Â Â Â  Because
the issues raised in each appeal are identical, for the reasons stated in our
opinion dated this day in Abdullah v. State, cause number 06-11-00043-CR, we affirm the order of the
trial court.
Â 
Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Josh
R. Morriss, III
Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Chief
Justice
Â 
Date
Submitted:Â Â Â Â Â Â Â Â Â  June 6, 2011Â Â Â  
Date
Decided:Â Â Â Â Â Â Â Â Â Â Â Â  June 7, 2011
Â 
Do Not
PublishÂ Â Â Â Â Â Â Â Â Â